Citation Nr: 0327852	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  99-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for pes planus (claimed as fallen arches).

2.  Whether there was clear and unmistakable error in the VA 
rating decision of December 1968 that denied service 
connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1954

This appeal is from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board will not address the merits of this claim for 
reasons explained in the remand appended to this decision.


FINDINGS OF FACT

1.  VA denied service connection for pes planus in a December 
1968 rating decision because of lack of evidence of current 
disability.

2.  VA notified the veteran of the rating decision and of his 
appellate rights in a letter of December 31, 1968.

3.  The veteran did not initiate an appeal from the December 
1968 denial of service connection for pes planus during the 
year following the date of the notice of denial.

4.  Subsequent to December 1968, VA secured evidence directly 
averse to the basis of the December 1968 disallowance.


CONCLUSIONS OF LAW

1.  The December 1968 rating decision denying service 
connection for pes planus is final.  38 U.S.C.A. § 7105(b), 
(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2003).

2.  New and material evidence has been secured to reopen the 
claim for service connection for pes planus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2003).  VA has a duty to notify the veteran of information 
and evidence necessary to substantiate his claim, and of 
which information and evidence, if any, he must produce, and 
of which information and evidence, if any, VA will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Although a person seeking to reopen a claim is a claimant 
under the terms of the VCAA and the duty to notify pertains 
to such a claimant (see Quartuccio, 16 Vet. App. at 187), the 
duty to assist in obtaining evidence necessary to 
substantiate a claim does not apply to applications filed 
before August 29, 2001, to reopen a previously disallowed 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Under the law 
in effect at the time of the veteran's April 2001 application 
to reopen his claim, VA had no duty to assist him to develop 
evidence in support of his claim until the previously 
disallowed claim was reopened.  See Elkins v. West, 12 Vet. 
App. 209, 218 (1999).  Whereas the evidence of record is 
sufficient to decide in the veteran's favor whether the claim 
must be reopened, and the case will require further 
development, see 38 C.F.R. § 19.9 (2003), the question 
whether VA has notified the veteran of evidence necessary to 
substantiate his claim to reopen is moot.

II.  Whether to Reopen the Claim for Service Connection for a 
Mental Disorder

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).

The RO disallowed service connection for pes planus in 
December 1968, finding that current VA examination showed he 
did not have the pes planus found on his service separation 
examination of February 1954.  A VA administrative document 
dated December 31, 1968, entitled "Control Document and 
Award Letter" is of record.  A copy of the notice letter is 
not of record.

The veteran's representative argues that the absence from the 
file of a copy of the award letter shows VA did not notify 
the veteran of the December 1968 decision, and the decision 
cannot be final.  See Hauck v. Brown, 6 Vet. App. 518, 519 
(1994) (VA failure to notify claimant of denial of claim and 
one year to appeal did start until date VA mailed notice 
letter).  If the December 1968 decision is not final, 
submission of new and material evidence is not a prerequisite 
for review of the merits of the claim.

The veteran's letter of January 8, 1969, referenced the 
"announcement of my benefit which I received by mail."  It 
also referenced his "flat feet."  He did not indicate 
intent to appeal that issue, and his letter focused on a 
claim of injury to the left elbow.  This letter is persuasive 
evidence that he did notice of the denial prior to January 8, 
1969.

The Board presumes the regular performance of VA's official, 
administrative duties.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  In light of the veteran's January 8, 1969, letter 
and of the administrative document of December 31, 1968, the 
absence of a copy of the notice letter is insufficient 
evidence to rebut the presumption of administrative 
regularity.  The regular administrative practice was to 
notify claimants of decisions and of their appellate rights.  
The presumption of administrative regularity is not rebutted.  
The conclusion must be that VA notified the veteran of the 
disallowance of his claim and of his appellate rights.  The 
veteran did not initiate an appeal during the year following 
the date of notice of the denial, and the decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  VA's 
August 1999 statement of the case provided the veteran 
regulatory definition of new and material evidence.  A July 
2003 letter from the RO erroneously provided the veteran of 
the definition of new and material evidence as amended since 
he applied to reopen the claim.

This claim to reopen was already pending on the effective 
date of the most recent amendment of the definition of new 
and material evidence, 38 C.F.R. § 3.156(a) (2002), which 
expressly applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Consequently, this appeal is decided under the older version 
of the regulation.  No other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Thus, evidence submitted since December 1968 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The December 1968 rating decision noted that the veteran's 
service entrance examination report of February 1951 was 
negative for pes planus and that his February 1954 separation 
examination report was positive for pes planus.  An October 
1968 VA general medical examination report showed the 
musculoskeletal system was negative for all parts.  The 
examination form specifically solicited the examiner's 
findings to include the feet.  VA denied service connection 
for pes planus based on that negative examination report.

In October 1996, VA received occupational health records from 
the U.S. Office of Personnel Management (OPM).  These records 
were received in response to a request for assistance in 
retrieving civilian personnel records relating to the veteran 
service as a Merchant Marine during World War II.  The 
records included copies of medical records with various 
federal employers of the veteran dating from June 1954 to 
November 1984.  Physical examination reports of February 1956 
and March 1971 were positive for flat feet.  Other reports 
were negative.  VA outpatient records of April 1999 and April 
2002 show diagnoses of pes planus.

The health records received from OPM are new evidence.  The 
evidence of pes planus that predates and shortly post-dates 
the negative October 1968 VA examination report clearly bear 
directly and substantially on the question of current 
disability.  Lack of current disability was the basis of the 
December 1968 denial of the claim.  The evidence satisfies 
the applicable definition of new and material evidence.  
38 C.F.R. § 3.156(a) (2001).  The Secretary must reopen and 
review the prior deposition of the claim.  38 U.S.C.A. § 5108 
(West 2002).

Whereas the claim is reopened, the veteran is entitled to the 
benefits of the VCAA.  The record reveals a need for VA 
assistance in substantiating the claim, and, until VA 
discharges its duties under the VCAA, the Board cannot reach 
the merits of the claim without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Remand to 
assist the veteran with his claim is required.


ORDER

New and material evidence to reopen the claim for service 
connection for pes planus having been secured, the claim is 
reopened, and to that extent the appeal is granted.


REMAND

The evidence of record reveals such hiatuses in the medical 
record of the veteran's pes planus that final disposition of 
the claim requires contemporaneous medical examination for 
current status of the veteran's feet and for medical opinion 
about whether there is a nexus between any current findings 
and service.  38 C.F.R. § 3.159(c)(4) (2003).

In a July 2003 statement, the veteran asserted that he had 
flat feet before he enlisted in the Marine Corp.  This raises 
the question whether he had a preexisting condition 
aggravated by service as an alternative theory of entitlement 
to service connection.  See 38 C.F.R. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2003).  He also reported service in the 
New York National Guard from 1949 to 1951.  VA must seek 
medical records from this service.  38 C.F.R. § 3.159(c) 
(2003).

In a written brief presentation of September 2003, the 
veteran's representative asserted that there was clear and 
unmistakable error (CUE) in the December 1968 denial of 
service connection for pes planus.  The representative 
asserts that VA failed to afford the veteran the presumption 
of soundness of the feet to which he was entitled based on 
the evidence of record in December 1968.  See 38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2003).  The 
representative asserts that the VA examination on which VA 
based the denial was inadequate for rating purposes as a 
matter of law.  The representative argues that disregard of 
the presumption of soundness and reliance on a legally 
inadequate examination were clear and unmistakable errors of 
law but for which the claim would have been granted.  
Finally, citing Douglas v. Derwinski, 2 Vet. App. 435, 439 
(1992) and EF v. Derwinski, 1 Vet. App. 324, 326 (1991), the 
representative argues that CUE is an alternative theory of 
entitlement to service connection for flat feet, which the 
Board must address because the veteran raised it prior to the 
Board's decision on the merits of the claim.

The argument is a viable assertion of CUE.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) (characterizing the quality of 
an argument that raises a valid claim of CUE).  CUE is an 
alternative ground for an award of service connection.  He 
has raised it prior to the Board's review of the claim for 
service connection for pes planus.  It is appropriate for the 
RO to develop and adjudicate the claim in the context of the 
instant appeal.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  This must be done for 
both the direct service connection issue 
and for the CUE issue.

2.  Confirm the veteran's 1949 to 1951 
service with the New York National Guard 
and obtain all available related medical 
records.

3.  Schedule the veteran for a VA 
podiatry examination to determine whether 
he currently has pes planus and to obtain 
an opinion whether there is a nexus 
between current findings and the pes 
planus noted on the veteran's February 
1954 Navy separation examination report.  
Provide the examiner with the claims 
file.

4.  Readjudicate the reopened claim for 
service connection for pes planus and the 
claim of CUE in the December 1968 denial 
of service connection for pes planus, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If not, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



